Citation Nr: 9908016
Decision Date: 03/24/99	Archive Date: 06/24/99

DOCKET NO. 93-14 127               DATE MAR 24, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a heart disorder, to
include hypertension.

2. Entitlement to an increased evaluation for prostatitis, status
post transurethral resection of the prostate (TURP), currently
evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran had active duty from January 1943 to January 1946, from
May 1947 to May 1950, and from July 1950 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions by the Department of Veterans Affairs
(VA) Regional Office (RO) in Waco, Texas. The veteran's case was
remanded in March 1995 for further development. The requested
development has been completed and the case is again before the
Board for appellate review.

FINDINGS OF FACT

1. The claim of entitlement to service connection for a heart
disorder, to include hypertension, is not supported by cognizable
evidence demonstrating that the claim is plausible or capable of
substantiation.

2. The veteran's prostate disorder is manifested by diurnal and
nocturnal frequency, less than tire times a night, with dysuria and
requiring self-dilation.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a heart
disorder, to include hypertension, is not well grounded. 38
U.S.C.A. 5107 (West 1991).

2. The schedular criteria for a disability rating of 20 percent for
prostatitis, status post TURP, have been met. 38 U.S.C.A. 1155
(West 1991); 38 C.F.R. 4.115a, Diagnostic Code 7512, 7527 (1993).
38 C.F.R. 4.115a, Diagnostic Code 7527 (1998).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran had active duty from January 1943 to January 1946, from
May 1947 to May 1950, from July 1950 to September 1968, when he
retired from active duty based upon years of service. A review of
his service medical records (SMRs) reflects that he was treated for
prostatitis on a number of occasions during service. The SMRs,
including a number of physical examinations dating from 1947 to
1968, do not show any diagnosis or treatment for hypertension
during service. None of the physical examinations record a blood
pressure reading in excess of 140 for the systolic value or 90 for
the diastolic value. Clinical treatment records are also negative
in regard to demonstrating a consistently high blood pressure
reading, with only one reading of 140/82 in April 1951. The veteran
did indicate on a June 1967 physical examination that he had
pain/pressure in his chest. The examiner noted that there was a
history of slight pain over the chest three months earlier without
recurrence. No cardio-respiratory problems were noted. Clinical
entries dated in May 1968 show that the veteran was treated for an
acute gastrointestinal (GI) problem. He complained of pain in his
chest. The treating physician noted that there was a slight costo-
sternal soreness to palpation. A follow-up entry did not reflect
any further problems or complaints of chest pain. Finally, the
veteran indicated on his April 1968 medical history form for his
retirement physical that he had had chest pain. The examiner noted
that the complaint was reviewed, and that the chest pain was not
related to exercise and was not significant. The veteran's recorded
blood pressure on his April 1968 physical examination was 130/80.

Associated with the claims file are treatment records from the
William Beaumont Army Medical Center (WBAMC) for the period from
November 1968 to April 1995. The veteran retired to the same
locality as the medical center and began receiving treatment for
multiple conditions immediately after retirement. The records do
not reflect any treatment, per se, for hypertension at any time.
The veteran's blood pressure was recorded on a large number of
clinical visits, as an ordinary patient assessment tool. A November
6, 1968, entry recorded a blood

3 -

pressure reading of 132/90. Additional entries and readings were:
(1) April 30, 1969, 130/98; (2) September 7, 1969, 138/90; and (3)
September 24, 1969, 140/80. However, the veteran was not diagnosed
with hypertension or provided any medications for control of
elevated blood pressure. Subsequent to 1969, the veteran's blood
pressure readings were predominantly in the range of 110-130
systolic and 60-80 diastolic through 1995, although the veteran did
have a reading of 124/96 in 1983 and 150/90 in November and
December 1984. He was also referred for hypertension evaluation on
January 9, 1984. The clinical entry noted that the veteran had a
blood pressure of only 130/76. Further, the examiner stated that
the veteran was asymptomatic and that it was doubted that he had
hypertension. Since the veteran worked at WBAMC, he was to obtain
outpatient blood pressure readings. No further entries pertaining
to this incident were contained in the records. A February 1994
stress test result was significant in noting that there was no
history of hypertension for the veteran.

The WBAMC records also reflected that the veteran underwent six
vessel coronary artery bypass graft (CABG) in February 1989. He
then received follow-on cardiac care at WBAMC. However, there is no
evidence in the records that provides any nexus between the
veteran's heart disorder and any incident of service.

The WBAMC records document continued treatment for the veteran's
prostatitis since his retirement in 1968. The veteran underwent
TURP surgery and external urethrotomy in March 199 1. He required
the surgery due to a benign prostatic hyperplasia (adenoma) that
produced occlusion to the outlet of the bladder. A voiding
cystogram report from February 1992 noted that the veteran's
bladder was moderately filled without evidence of reflux. There was
no voiding film available for review. Post-voiding film showed
almost complete emptying. An April 1992 letter summarized the
veteran's then-current problems. The physician noted that the
veteran had difficulty due to scarring of the fossa navicularis
following his TURP. Several attempts to correct the problem had
been made, however, self-dilation was still required. Clinical
entries through 1995 recorded complaints of burning on urination
and nocturia (three times a night per March 22, 1995) with
continual self- dilation.

4 - 

Also associated with the claims file are VA treatment and
examination records for the period from January 1969 to November
1997. The records reflect treatment and examinations, including
several examination in 1998, for a number of conditions unrelated
to the issues on appeal. Although a review of the records does show
a number of entries of slightly elevated blood pressure readings
throughout the years, there is no diagnosis of hypertension.
Peripheral Vascular Care Plans, dated in April 1994 and July 1995,
respectively, noted no history of hypertension. Further, the
records also reflect cardiac follow-up for the veteran after his
CABG. The veteran was also noted to have a permanent pacemaker
implant. A December 1989 cardiology consultation noted the veteran
to have documented three vessel coronary artery disease with no
history of hypertension. Moreover, the veteran's blood pressure at
the time of the consultation was recorded as 120/72. Subsequent
cardiology treatment records do not provide any nexus to any
incident of service for the veteran's coronary artery disease, or
other cardiac conditions noted in the record.

The veteran was also treated for his continuing problems with
prostatitis. He was afforded a VA examination in June 1995. The
examiner noted that the veteran had nocturia, times two, but had no
pyuria, pain, tenesmus, or incontinence. The prostate was described
as normal in size. The examiner's diagnosis was chronic urethritis
with dysuria, rule out urethral stricture; status post TURP. The
veteran received continued outpatient care following his
examination. He was diagnosed with chronic prostatitis on several
occasions. His complaints of continued dysuria were also noted. He
was last treated in the urology clinic in 1997.

II. Analysis

A. Service Connection for a Heart Disorder, to include Hypertension

The veteran is seeking service connection for a heart disorder, to
include hypertension. The legal question to be answered initially
is whether the veteran has

- 5 - 

presented evidence of a well-grounded claim; that is, a claim that
is plausible. If he has not presented a well-grounded claim, his
appeal must fail with respect to this claim and there is no duty to
assist him further in the development of this claim. 38 U.S.C.A.
5107(a) (West 1991). As will be explained below, the Board finds
that this claim is not well grounded.

The law provides that service connection may be granted for
disability resulting from disease or injury incurred in or
aggravated by service. 38 U.S.C.A. 1110, 1131 (West 1991); 38
C.F.R. 3.303 (1998). In addition, certain chronic diseases,
including hypertension, may be presumed to have been incurred
during service if the disorder becomes manifest to a compensable
degree within one year of separation from active duty. 38 U.S.C.A. 
1101, 1112, 1113 (West 1991); 38 C.F.R. 3.307, 3.309 (1998).
However, "[a] determination of service connection requires a
finding of the existence of a current disability and a
determination of a relationship between that disability and an
injury or disease incurred in service." Watson v. Brown, 4 Vet.
App. 309, 314 (1993).

Three discrete types of evidence must be present in order for a
veteran's claim for benefits to be well grounded: (1) There must be
competent evidence of a current disability, usually shown by
medical diagnosis; (2) There must be evidence of incurrence or
aggravation of a disease or injury in service. This element may be
shown by lay or medical evidence; and (3) There must be competent
evidence of a nexus between the inservice injury or disease and the
current disability. Such a nexus must be shown by medical evidence.
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v.
Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. 3.303
(b) are applicable where evidence, regardless of its date, shows
that a veteran had a chronic condition in service, or during an
applicable presumptive period, and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which under case law of the United States Court of Appeals for
Veterans Claims(Court), lay observation is competent.

6 - 

If chronicity is not applicable, a claim may still be well grounded
on the basis of 38 C.F.R. 3.303(b) if the condition is noted during
service or during an applicable presumptive period, and if
competent evidence, either medical or lay, depending on the
circumstances, relates the present condition to that
symptomatology. Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Board also notes that a veteran who, during active military,
naval, or air service, served in the Republic of Vietnam during the
period beginning on January 9, 1962, and ending on May 7, 1975 and
has a disease listed at 38 C.F.R. 3.309(e) shall be presumed to
have been exposed during such service to an herbicide agent, unless
there is affirmative evidence to establish that the veteran was not
exposed to any such agent during that service. If a veteran was
exposed to an herbicide agent during active military, naval, or air
service, and develops one of the conditions found at 38 C.F.R.
3.309(e), service-connected for the condition shall be established
if the requirements of 38 C.F.R. 3.307(a)(6) are met even though
there is no record of such disease during service, provided further
that the rebuttable presumption provisions of 3.307(d) are also
satisfied. 38 C.F.R. 3.309(e).

In this case the veteran has alleged that he had hypertension in
service and that this led to the development of his heart disease.
He has also argued that his exposure to Agent Orange while he
served in Vietnam is responsible for his heart disease. In support
of his claim he cites several instances of slightly elevated blood
pressure readings contained in his SMRs and post-retirement
readings in his WBAMC records within the one year presumptive
period. A review of the evidence of record does not support the
veteran's contentions.

The veteran's SMRS, WBAMC and VA records do not contain a diagnosis
of hypertension, certainly not during service or within the one
year presumptive period following his retirement in September 1968.
The SMRS, WBAMC and VA records contain isolated elevated blood
pressure readings. However, other records such as the December 1988
VA cardiac consultation note that there is no history of
hypertension, as did the February 1994 WBAMC nuclear medicine
report for a stress test, and the 1994 and 1995 VA Peripheral
Vascular Care Plans. The

- 7 - 

numerous cardiology records contained in the file document the
veteran's continued treatment for his coronary artery disease and
other cardiac problems. However, they do not list a diagnosis of
hypertension.

In regard to the veteran's heart disorder, there is no support in
the record for establishing service connection. The veteran was
diagnosed with coronary artery disease in 1988 and underwent six
vessel CABG surgery in February 1989, essentially 20 years after
his retirement from active duty. He has had extensive continued
treatment for his heart disorder, as documented in the numerous
entries contained in his file. However, the medical record in this
case is devoid of even a single medical reference that links the
veteran's heart disorder to any incident of service.

The veteran has pointed to complaints of chest pain in service,
particularly in 1967 and 1968, as evidence of a heart problem. He
also has submitted copies of records with elevated blood pressure
readings circled to emphasize his contention that the readings
represent hypertension. Further, the veteran has alleged that his
heart disorder was the result of exposure to Agent Orange during
his service in Vietnam from 1966 to 1967. While the veteran is
certainly capable of providing evidence of symptomatology, "the
capability of a witness to offer such evidence is different from
the capability of a witness to offer evidence that requires medical
knowledge...." Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
As causative factors of a disease amount to a medical question;
only a physician's opinion would be competent evidence. Gowen v.
Derwinski, 3 Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; the
veteran must submit supporting evidence. Tirpak v. Derwinski, 2
Vet. App. 609, 611 (1992). Since the veteran has submitted no
medical opinion or other competent evidence to show that he had
hypertension in service, or within the one year presumptive period,
or that any current heart disorder is in any way related to his
period of service, the Board finds that he has not met the initial
burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that his claim is well grounded. 38
U.S.C.A. 5107. Hence, service connection for a heart

- 8 - 

disorder, including hypertension, on a direct or presumptive basis
under 38 C.F.R. 3.309(a), is denied.

The Board also finds,that hypertension/heart disease are not among
the conditions listed under 38 C.F.R. 3.309(e). Accordingly, there
is no basis to establish service connection for the claimed
conditions as a result of exposure to Agent Orange and the
veteran's claim must be denied.

As the foregoing explains the need for competent evidence of a
current disability which is linked by competent evidence to
service, the Board views its discussion above sufficient to inform
the veteran of the elements necessary to complete his application
for service connection for the claimed disability. Robinette v.
Brown, 8 Vet. App. 69, 79 (1995).

B. Increased Rating for Prostatitis

As a preliminary matter, the Board finds that the veteran's claim
for an increased evaluation for prostatitis is plausible and, thus,
well grounded within the meaning of 38 U.S.C.A. 5107(4); see
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of
entitlement to an increased evaluation for a service-connected
disability is a well- grounded claim). The Board is also satisfied
that all relevant facts have been properly developed and no further
assistance is required to comply with the duty to assist mandated
by 38 U.S.C.A. 5107(a).

Disability ratings are determined by the application of a schedule
of ratings which is based on the average impairment of earning
capacity. Individual disabilities are assigned separate diagnostic
codes. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1 (1998). Where
entitlement to compensation has already been established and an
increase in the assigned evaluation is at issue, it is the present
level of disability that is of primary concern. Francisco v. Brown,
7 Vet. App. 55, 58 (1994). Although the recorded history of a
particular disability should be reviewed in order to make an
accurate assessment under the applicable criteria, the regulations
do not give past medical reports precedence over current findings.
Id. Where there is a

9 -

question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1998).

Regulatory changes amended the VA Schedule for Rating Disabilities,
38 C.F.R. Part 4 (1993), including the rating criteria for
evaluating genitourinary diseases. This amendment to the Schedule
became effective February 17, 1994, during the pendency of this
appeal. "[W]here the law or regulation changes after a claim has
been filed or reopened but before the administrative or judicial
appeal process has been concluded, the version most favorable to
[the veteran] ... will apply unless Congress provided otherwise or
permitted the Secretary of Veterans Affairs (Secretary) to do
otherwise and the Secretary did so." Karnas v. Derwinski, 1 Vet.
App. 308, 313 (1991).

Although the new regulations were not in effect when the January
1992 rating decision was made, this claim was remanded by the Board
in March 1995 in order for the RO to consider the veteran's claim
under the new regulations. The supplemental statement of the case
of February 1998 included the new regulations and adjudicated the
veteran's claim for an increased disability rating under the new
regulations. Therefore, the veteran was given notice of the new
regulations and his representative had an opportunity to submit
evidence and argument related to the new regulations. See Bernard
v. Brown, 4 Vet. App. 384 (1993).

Evaluation Under the Prior Criteria

Under Diagnostic Code 7527 in the prior rating criteria, prostate
gland injuries, infections, hypertrophy, and post-operative
residuals were rated as chronic cystitis under Diagnostic Code
7512. 38 C.F.R. 4.115a (1993). Under Diagnostic Code 7512, a 10
percent rating was warranted for moderate cystitis with pyuria,
diurnal and nocturnal frequency. A 20 percent disability rating
could be assigned for moderately severe cystitis with diurnal and
nocturnal frequency with pain and

10 -

tenesmus. Finally, a 40 percent rating was applicable where the
condition was severe with urination at intervals of 1 hour or less;
contracted bladder.

Under the prior criteria, the evidence supports an increased
disability rating for the veteran's prostatitis, status post TURP,
under Diagnostic Code 7512. The treatment records from WBAMC and
the VA reflect that the veteran has ongoing dysuria, or pain, with
urination. He also has nocturia, ranging from 2 to 3 times a night,
and continues to have to self-dilate himself when urinating.

The Board also considered assigning the veteran a disability rating
in excess of 20 percent under the prior criteria. However, the
medical evidence does not show that the veteran has a contracted
bladder, and he has not contended that he urinates every hour or
less. Therefore, the preponderance of the evidence is against
assignment of a 40 percent disability rating for prostatitis,
status post TURP, under the prior criteria.

Evaluation Under the Amended Criteria

The veteran's service-connected prostate disorder is evaluated
under 38 C.F.R. 4.115b, Diagnostic Code 7527 (1998). Diagnostic
Code 7527 provides that prostate conditions will be rated based on
voiding dysfunction or a urinary tract infection, whichever is
predominant. In this case, the Board finds that the veteran's
complaints center around an obstructed voiding dysfunction.
Obstructed voiding dysfunction is addressed under 38 C.F.R. 4.115a,
which directs that there be evidence of urinary retention requiring
intermittent or continuous catheterization to warrant the
assignment of a 30 percent rating.

The medical evidence of record does not show that the veteran meets
the necessary criteria for assignment of a 30 percent rating. He
has not had to undergo catheterization in some time. He performs
self-dilation to ease his stream; however, he does not encounter
problems with the bladder itself. A February 1992 WBAMC voiding
cystogram reported the veteran's bladder as almost completely
emptying. A March 1997 VA intravenous urogram reported no evidence
of obstructive

- 11 - 

uropathy, a smoothly outlined bladder and small residual noted on
the post voiding image. Also there was no evidence of urinary tract
calcifications. Accordingly, the evidence does not support the
grant of a 30 percent rating under the amended criteria.

The Board has also considered the veteran's disability for an
increased rating as a voiding dysfunction, urinary frequency and
urinary tract infection. However, the evidence does not reflect
that the veteran requires the use of absorbent pads at all; that he
has a daytime voiding interval of less than one hour, that he
awakens to void 5 or more times a night; or that he has recurrent
symptomatic infection requiring drainage/frequent hospitalization
(greater than two times/year), and/or requiring continuous
intensive management

The Board has considered the doctrine of reasonable doubt, but
finds that the record does not provide an approximate balance of
negative and positive evidence on the merits. Therefore, the Board
is unable to identify a reasonable basis for granting an evaluation
in excess of 20 percent under the prior regulations, or an
increased evaluation under the 'amended regulations for the
veteran's prostatitis, status post TURP. Gilbert v. Derwinski, 1
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 5107(b) (West 1991); 38
C.F.R. 3.102 (1998).

The veteran has not asserted that the schedular ratings are
inadequate or that his service-connected prostatitis, status post
TURP, has rendered him unemployable. Further, the record in this
case presents no evidence or argument to reasonably indicate that
the provisions of 38 C.F.R. Part 4, 4.16(b) or 3.321(b)(1) (1998)
are potentially applicable. There is no competent medical evidence
in the record stating that the veteran is unemployable due to
service-connected disability, or that vocational rehabilitation is
infeasible, and the veteran has not testified that he is unable to
obtain employment due to service-connected disability. Nor is there
evidence of circumstances which the appropriate officials might
find so 44 exceptional or unusual" as to warrant an extraschedular
rating. Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). Accordingly,
the Board will not address the

12 -

issues of benefit entitlement under the provisions of 38 C.F.R.
Part 4, 4.19(b) or 3.321(b)(1)(1998).

ORDER

Evidence of a well-grounded claim not having been submitted,
service connection for a heart disorder, to include hypertension,
is denied.

Entitlement to an evaluation 20 percent for prostatitis, status
post TURP, is granted, subject to the law and regulations governing
the payment of monetary benefits.

FRANK L. CHRISTIAN 
Member, Board of Veterans' Appeals 

